McDONALD, Chief Justice.
This is a compensation case. The Trial Court overruled motion for a new trial, but thereafter, within 30 days after overruling such motion for a new trial, granted plaintiff new trial in the case. Defendant appealed. While such appeal was pending the parties submitted a joint motion for a remand of the cause to the District Court. Such motion is granted; appeal is dismissed, and the cause is remanded to the 113th District Court of Harris County for further proceedings.
Dismissed.